EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Devernoe on 07/15/2021.

2.	The application has been amended as follow:
	In the Claims filed on 06/25/2021:
In claim 1, line 1, the word “the” has been deleted.
In claim 1, line 4, the word “movable” has been inserted before the word “support.”
In claim 1, line 5, the word “an” has been replaced with the word --the--.
In claim 1, line 6, the phrase “on the support that moves the support” has been replaced with the phrase --to move the movable support--.
In claim 1, last line, the word “movable” has been inserted before the word “support.”
In claim 2, line 2, the word “movable” has been inserted before the first instance of the word “support.”
In claim 2, line 2, the comma has been deleted.
In claim 2, line 3, the comma before “at” has been deleted.
In claim 3, line 2, the phrase “in each case” has been replaced with the word --each--.
In claim 3, line 3, the word “movable” has been inserted before the word “support.”
In claim 5, line 2, the word “provided” has been deleted.
In claim 6, lines 2-3, the phrase “, the mutual spacing of which is adjustable” has been replaced with the phrase --having adjustable spacing--.

In claim 8, line 3, the word “movable” has been inserted before the word “support.”
In claim 9, line 3, the word “movable” has been inserted before the word “support.”
In claim 12, lines 2-3, the phrase “, which safety means” has been replaced with the word --and--.
In claim 13, line 2, the word “which” has been replaced with the word --and--.
Claim 14 is cancelled.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim (including limitations interpreted under 35 U.S.C. 112, sixth paragraph), and more specifically, fitness equipment for assisted performance of press-ups, comprising a support device having a movable support, and an assistance device that is configured for generating an assistance force that moves the movable support into an initial position, the assistance device is or comprises a traction device which is configured to generate the assistance force to move the movable support into the initial position and acts as a tensile force, wherein the assistance device includes a deflection means that deflects a traction element, and at least one assistance mass, in particular of a variable mass, wherein the traction element couples to the movable support to the assistance mass.
Claims 2-3, 5-9 and 11-13 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784